


116 S1323 IS: Utilizing National Data, Effectively Reforming Standards and Tools, to Address Negative Determinates of Health Act
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1323
IN THE SENATE OF THE UNITED STATES

May 6, 2019
Mr. Portman (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend titles XVIII and XIX of the Social Security Act to collect information under Medicare, Medicaid, and the Children's Health Insurance Program related to social determinants of health, and for other purposes.


1.Short titleThis Act may be cited as the Utilizing National Data, Effectively Reforming Standards and Tools, to Address Negative Determinates of Health Act or the UNDERSTAND Act. 2.Collection of information related to social determinants of the health of Medicare beneficiaries (a)Reporting of informationSection 1809 of the Social Security Act (42 U.S.C. 1395b–10) is amended by adding at the end the following:

(d)Collection of information related to social determinants of health
(1)Proposed rule
(A)In generalNot later than October 1, 2020, the Secretary shall issue a proposed rule so as to allow for the collection of information related to social determinants that may factor into the health of beneficiaries under this title. The proposed rule shall allow for the collection of such information from licensed health professionals (as defined in section 1819(b)(5)(G)) and community health workers (as defined in section 2113(f)(4)). (B)Phased-in implementation; public availability of informationThe Secretary shall—
(i)phase-in implementation of the collection of information in accordance with subparagraph (A) over a 3-year period, in such manner as the Secretary determines appropriate in order to minimize any adverse impact on the licensed health professionals providing such information; and (ii)make such information collected available to the public and updated at least annually during the phase-in period.
(2)Social determinants of healthThe information collected in accordance with paragraph (1) shall include (but is not limited to) the following possible social determinants of health, as identified in the ICD–10 diagnostic codes Z55 through Z65 (or any such successor diagnostic codes): (A)Problems related to education and literacy.
(B)Employment and unemployment. (C)Occupations exposure risk factors.
(D)Problems related to housing and economic circumstances. (E)Problems related to social environments.
(F)Problems related to upbringing. (G)Problems related to family circumstances, including primary support groups.
(H)Psychosocial circumstances resulting from pregnancy. (I)Conviction in civil or criminal proceedings.. 
(b)Report on data analysesSection 1809(b)(2) of such Act (42 U.S.C. 1395b–10(b)(2)) is amended— (1)by striking Not later than and inserting the following:

(A)Initial reportsNot later than; and (2)by adding at the end the following:

(B)Reports on collection of information related to social determinants of healthNot later than 5 years after the date of the enactment of this subparagraph, the Secretary shall submit to Congress a report that includes aggregate findings and trends across respective beneficiary populations for improving the identification of health care disparities for beneficiaries under this title based on analyses of the data collected under subsection (d).. 3.Collection of information related to social determinants of the health of Medicaid and CHIP beneficiaries (a)Reporting of informationSection 1946 of the Social Security Act (42 U.S.C. 1396w–5) is amended by adding at the end the following:

(d)Collection of information related to social determinants of health
(1)Development of model uniform reporting field
(A)In generalNot later than October 1, 2020, the Secretary shall, in consultation with the States, develop and make available to the States a model uniform reporting field that States may use for purposes of reporting to the Secretary through the Transformed Medicaid Statistical Information System (T–MSIS) (or a successor system) information related to social determinants that may factor into the health of beneficiaries under this title and beneficiaries under title XXI and be collected from licensed health professionals (as defined in section 1919(b)(5)(G)) and community health workers (as defined in section 2113(f)(4)). (B)Phased-in implementation; public availability of informationThe Secretary shall—
(i)phase-in implementation of the collection of information in accordance with subparagraph (A) over a 3-year period, in such manner as the Secretary determines appropriate in order to minimize any adverse impact on the licensed health professionals and community health workers providing such information; and (ii)make such information collected available to the public and updated at least annually during the phase-in period.
(2)Social determinants of healthThe information collected in accordance with paragraph (1) shall include (but is not limited to) the following possible social determinants of health, as identified in the ICD–10 diagnostic codes Z55 through Z65 (or any such successor diagnostic codes): (A)Problems related to education and literacy.
(B)Employment and unemployment. (C)Occupations exposure risk factors.
(D)Problems related to housing and economic circumstances. (E)Problems related to social environments.
(F)Problems related to upbringing and family circumstances including primary support groups. (G)Psychosocial circumstances resulting from pregnancy.
(H)Conviction in civil or criminal proceedings.. (b)Report on data analysesSection 1946(b)(2) of such Act (42 U.S.C. 1396w–5(b)(2)) is amended—
(1)by striking Not later than and inserting the following:  (A)Initial reportsNot later than; and
(2)by adding at the end the following:  (B)Reports on collection of information related to social determinants of healthNot later than 5 years after the date of the enactment of this subparagraph, the Secretary shall submit to Congress a report that includes aggregate findings and trends across respective beneficiary populations for improving the identification of health care disparities for beneficiaries under this title and beneficiaries under title XXI based on analyses of the data collected under subsection (d)..
4.Collection of information related to social determinants of the health of individuals receiving care through health centersPart A of title III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:  310B.Collection of information related to social determinants of health (a)In general (1)In generalNot later than October 1, 2020, the Secretary, acting through the Administrator of the Health Resources and Services Administration, shall promulgate regulations to allow for the collection of information related to social determinants that may factor into the health of individuals receiving services at federally qualified health centers (as defined in section 1861(aa)(4) of the Social Security Act). Such regulations shall allow for the collection of such information from licensed health professionals (as defined in section 1919(b)(5)(G) of the Social Security Act) and community health workers (as defined in section 2113(f)(4) of the Social Security Act) providing services at such health centers.
(2)Phased-in implementation; public availability of informationThe Secretary shall— (A)phase-in implementation of the collection of information in accordance with paragraph (1) over a 3-year period, in such manner as the Secretary determines appropriate in order to minimize any adverse impact on the licensed health professionals and community health workers providing such information; and
(B)make such information collected available to the public and updated at least annually during the phase-in period. (b)Social determinants of healthThe information collected in accordance with subsection (a) shall include (but is not limited to) the following possible social determinants of health, as identified in the ICD–10 diagnostic codes Z55 through Z65 (or any such successor diagnostic codes):
(1)Problems related to education and literacy. (2)Employment and unemployment.
(3)Occupations exposure risk factors. (4)Problems related to housing and economic circumstances.
(5)Problems related to social environments. (6)Problems related to upbringing.
(7)Problems related to family circumstances, including primary support groups. (8)Psychosocial circumstances resulting from pregnancy.
(9)Conviction in civil or criminal proceedings. (c)Reports on collection of information related to social determinants of healthNot later than 5 years after the date of the enactment of this section, the Secretary shall submit to Congress a report that includes aggregate findings and trends across respective patient populations for improving the identification of health care disparities for individuals receiving health services at federally qualified health centers based on analyses of the data collected under subsection (a)..

